                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             SACR 18-100-JVS

 Defendant     Daniel Orozco                                                 Social Security No. N         O       N   E
       Daniel Arellanoorozco; Jorge Arrellano; Jorge
                                                                             (Last 4 digits)
 akas: Arellano Orozco; Jorge Arellano, “Blinky”

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                       MONTH    DAY    YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.           08   05      2019

  COUNSEL                                                             Isabel Bussarakum, DFPD
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                               CONTENDERE               GUILTY
  FINDING             There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Engaging in the Business of Dealin in Firearms Without a License in violation of 18 USC § 922(a)(1)(A) as charged in Count
                     1 of the First Superseding Information; and 21 USC § § 841(a)(1), (b)(1)((B)(viii) as charged in Count 2 of the First
                     Superseding Information

JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM               Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER              custody of the Bureau of Prisons to be imprisoned for a term of: 87 MONTHS on each of Counts 1 and 2 of the First
                     Superseding Information, to be served concurrently

It is ordered that the defendant shall pay to the United States a special assessment of $200, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that
he is unable to pay and is not likely to become able to pay any fine.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide
all necessary treatment.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of four (4) years
under the following terms and conditions. This term consists of three years on Count 1 and four years on Count
2, all such terms to run concurrently.

         1.          The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                     Services Office and General Order 18-10.

         2.          The defendant shall not commit any violation of local, state, or federal law or ordinance.


         3.          The defendant shall cooperate in the collection of a DNA sample from the defendant.
CR-104 (wpd 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                       Page 1 of 6
 USA vs.      Daniel Orozco                                           Docket No.:   SACR 18-100-JVS



         4.          During the period of community supervision, the defendant shall pay the special assessment in
                     accordance with this judgment’s orders pertaining to such payment.


         5.          The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
                     submit to one drug test within 15 days of release from custody and at least two periodic drug tests
                     thereafter, not to exceed eight tests per month, as directed by the Probation Officer.


         6.          The defendant shall participate in an outpatient substance abuse treatment and counseling program
                     that includes urinalysis, breath and/or sweat patch testing, as directed by the Probation Officer. The
                     defendant shall abstain from using alcohol and illicit drugs, and from abusing prescription
                     medications during the period of supervision.


         7.          The defendant shall participate in mental health treatment, which may include evaluation and
                     counseling, until discharged from the program by the treatment provider, with the approval of the
                     Probation Officer.


         8.          As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-
                     ordered treatment to the aftercare contractors during the period of community supervision. The
                     defendant shall provide payment and proof of payment as directed by the Probation Officer. If the
                     defendant has no ability to pay, no payment shall be required.


         9.          The defendant shall not obtain or possess any driver’s license, Social Security number, birth
                     certificate, passport or any other form of identification in any name, other than the defendant’s true
                     legal name, nor shall the defendant use, any name other than his true legal name without the prior
                     written approval of the Probation Officer.


         10.         The defendant shall submit his person, property, house, residence, vehicle, papers, computers [as
                     defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications or data storage
                     devices or media, office, or other areas under the defendant’s control, to a search conducted by a
                     United States Probation Officer or law enforcement officer. Failure to submit to a search may be
                     grounds for revocation. The defendant shall warn any other occupants that the premises may be
                     subject to searches pursuant to this condition. Any search pursuant to this condition will be
                     conducted at a reasonable time and in a reasonable manner upon reasonable suspicion that the
                     defendant has violated a condition of his supervision and that the areas to be searched contain
                     evidence of this violation.


         11.         The defendant shall comply with the immigration rules and regulations of the United States, and if
                     deported from this country, either voluntarily or involuntarily, not reenter the United States illegally.
                     The defendant is not required to report to the Probation & Pretrial Services Office while residing
CR-104 (wpd 10/18)                   JUDGMENT & PROBATION/COMMITMENT ORDER             Page 2 of 6
 USA vs.     Daniel Orozco                                                    Docket No.:     SACR 18-100-JVS

                     outside of the United States; however, within 72 hours of release from any custody or any reentry
                     to the United States during the period of Court-ordered supervision, the defendant shall report for
                     instructions to the United States Probation Office located at: the United States Court House, 411
                     West Fourth Street, Santa Ana, California 92701.

         The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the
         substance abuse treatment provider to facilitate the defendant’s treatment for narcotic addiction or drug
         dependency. Further redisclosure of the Presentence Report by the treatment provider is prohibited without
         the consent of the sentencing judge.

         The Court authorizes the Probation Officer to disclose the Presentence Report, and/or any previous mental
         health evaluations or reports, to the treatment provider. The treatment provider may provide information
         (excluding the Presentence report), to State or local social service agencies (such as the State of California,
         Department of Social Service), for the purpose of the client’s rehabilitation.
         On the Government’s motion, the underlying Indictment is ordered DISMISSED.

         Defendant is advised of his appeal rights.

         The Court recommends that the defendant be housed in Mariana, Florida as first priority, and as second priority
         any facility with a protective custody unit close to Southern California.



           In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation
           and Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend
           the period of supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue
           a warrant and revoke supervision for a violation occurring during the supervision period.




                       August 5, 2019
                       Date                                                 U. S. District Judge James V Selna

           It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified
           officer.

                                                                            Clerk, U.S. District Court



                       August 5, 2019                        By             Lisa Bredahl
                       Filed Date                                           Deputy Clerk




           The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                   STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                   While the defendant is on probation or supervised release pursuant to this judgment:

CR-104 (wpd 10/18)                      JUDGMENT & PROBATION/COMMITMENT ORDER                    Page 3 of 6
 USA vs.        Daniel Orozco                                                    Docket No.:     SACR 18-100-JVS

           1.     The defendant must not commit another federal, state, or           9.    The defendant must not knowingly associate with any persons
                  local crime;                                                             engaged in criminal activity and must not knowingly associate
           2.     The defendant must report to the probation office in the                 with any person convicted of a felony unless granted
                  federal judicial district of residence within 72 hours of                permission to do so by the probation officer. This condition
                  imposition of a sentence of probation or release from                    will not apply to intimate family members, unless the court
                  imprisonment, unless otherwise directed by the probation                 has completed an individualized review and has determined
                  officer;                                                                 that the restriction is necessary for protection of the
           3.     The defendant must report to the probation office as                     community or rehabilitation;
                  instructed by the court or probation officer;                      10.   The defendant must refrain from excessive use of alcohol and
           4.     The defendant must not knowingly leave the judicial                      must not purchase, possess, use, distribute, or administer any
                  district without first receiving the permission of the court             narcotic or other controlled substance, or any paraphernalia
                  or probation officer;                                                    related to such substances, except as prescribed by a
           5.     The defendant must answer truthfully the inquiries of the                physician;
                  probation officer, unless legitimately asserting his or her        11.   The defendant must notify the probation officer within 72
                  Fifth Amendment right against self-incrimination as to                   hours of being arrested or questioned by a law enforcement
                  new criminal conduct;                                                    officer;
           6.     The defendant must reside at a location approved by the            12.   For felony cases, the defendant must not possess a firearm,
                  probation officer and must notify the probation officer at               ammunition, destructive device, or any other dangerous
                  least 10 days before any anticipated change or within 72                 weapon;
                  hours of an unanticipated change in residence or persons           13.   The defendant must not act or enter into any agreement with
                  living in defendant’s residence;                                         a law enforcement agency to act as an informant or source
           7.     The defendant must permit the probation officer to                       without the permission of the court;
                  contact him or her at any time at home or elsewhere and            14.   As directed by the probation officer, the defendant must notify
                  must permit confiscation of any contraband prohibited by                 specific persons and organizations of specific risks posed by
                  law or the terms of supervision and observed in plain                    the defendant to those persons and organizations and must
                  view by the probation officer;                                           permit the probation officer to confirm the defendant’s
           8.     The defendant must work at a lawful occupation unless                    compliance with such requirement and to make such
                  excused by the probation officer for schooling, training,                notifications;
                  or other acceptable reasons and must notify the probation          15.   The defendant must follow the instructions of the probation
                  officer at least ten days before any change in                           officer to implement the orders of the court, afford adequate
                  employment or within 72 hours of an unanticipated                        deterrence from criminal conduct, protect the public from
                  change;                                                                  further crimes of the defendant; and provide the defendant
                                                                                           with needed educational or vocational training, medical care,
                                                                                           or other correctional treatment in the most effective manner.




CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                     Page 4 of 6
             The defendant must also comply with the following special conditions (set forth below).


                STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

                     The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine
           or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may
           be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however,
           are not applicable for offenses completed before April 24, 1996.

                    If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay
           the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

                    The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address
           or residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

                     The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in
           the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C.
           § 3664(k). The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party
           or the victim, adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for
           probation 18 U.S.C. § 3563(a)(7).

                     Payments will be applied in the following order:

                             1. Special assessments under 18 U.S.C. § 3013;
                             2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                               States is paid):
                                       Non-federal victims (individual and corporate),
                                       Providers of compensation to non-federal victims,
                                       The United States as victim;
                             3. Fine;
                             4. Community restitution, under 18 U.S.C. § 3663(c); and
                             5. Other penalties and costs.

                 CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

                    As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing
           credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate
           financial statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant
           must not apply for any loan or open any line of credit without prior approval of the Probation Officer.

                   The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
           proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank
           accounts, including any business accounts, must be disclosed to the Probation Officer upon request.

                    The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500
           without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                     These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                     JUDGMENT & PROBATION/COMMITMENT ORDER                          Page 5 of 6
 USA vs.      Daniel Orozco                                                        Docket No.:      SACR 18-100-JVS




                                                                             RETURN

            I have executed the within Judgment and Commitment as follows:
            Defendant delivered on                                                             to
            Defendant noted on appeal on
            Defendant released on
            Mandate issued on
            Defendant’s appeal
            determined on
            Defendant delivered on                                                             to
      at
                 the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                                United States Marshal


                                                                 By
                       Date                                                     Deputy Marshal




                                                                        CERTIFICATE

            I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office,
            and in my legal custody.

                                                                                Clerk, U.S. District Court


                                                                 By
                       Filed Date                                               Deputy Clerk




                                                       FOR U.S. PROBATION OFFICE USE ONLY


           Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the
           term of supervision, and/or (3) modify the conditions of supervision.

                     These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


                     (Signed)
                                Defendant                                                      Date




                                U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                      Page 6 of 6
